DETAILED ACTION
	The Response filed 11 May 2021 has been entered.  Claims 1-23 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
US 6,240,946 (Beasley) cited in the IDS filed 11 May 2021 has been crossed out on the attached PTO 1449 because it was previously cited and considered in the IDS filed 11 September 2019.  The reference has been considered as indicated on the previously mailed PTO 1449.
Response to Arguments
The applicant argues on pgs. 11-20 of the Response filed 11 May 2021 that the amendments overcome the objections and rejections.  However, there are objections remaining as discussed below.
Drawings
The drawings were received on 11 May 2021.  These drawings are not accepted because the replacement drawings lack an unmarked copy of amended Fig. 6, in which “22” pointing to the pointer has been changed to --20--.  The replacement drawings would overcome the other objections if they were entered.  The replacement drawings should all be filed together again, including an unmarked copy of amended Fig. 6..
The drawings are objected to because, in Fig. 6, there are two “22”s and the one pointing to the pointer should be changed to --20--.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28 (paragraph 47), 84 (paragraph 51).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 76 (Figs. 10-12).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments to the specification filed 11 May 2021 are accepted.
Claim Objections
Claims 9-14 and 17-23 are objected to (wherein claims 10, 12-14, and 19-23 inherit their objections due to their dependencies) because of the following informalities:  
In claim 9, line 3, it is suggested that “or” be changed back to --and-- to correspond with the new recitation of “between” (like the preamble of claim 1).  
In claim 11, last line, it is suggested that --of the valve-- be inserted after “bypass alignment position”.
In claim 17, line 4, it is suggested that “and” be changed to --or-- to correspond with the recitation of selective rotation of the valve stem “into” alignment positions for the valve.
In claim 18, line 2, it is suggested that “valve stem” be changed back to --valve-- because the alignment positions are understood as referring to positions of the valve.
Allowable Subject Matter
Claims 1-8 and 15-16 are allowed.
Claim 9-14 and 17-23 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1: the combination of a rotary valve that is able to rotate between three positions for supplying fluid to three ports along with the numerous structures claimed, including the shear pin linkage between the stem adaptor and locking plate, and an indicator.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 9: the first and second lobes being formed on the locking plate that is connected to the stem adaptor via a shear pin linkage, and the locking pins being configured such that when the valve stem is in an alignment position for the first or second coke drum, disengagement of first and second locking pins from respective first and second stop positions and engagement a third locking pin allows rotation of the valve stem between the first and second coke drum alignment positions and prevents the valve stem from rotating to the bypass alignment position, and when the valve stem is in alignment position for the bypass, engagement of the first and second locking pins in the first and second stop positions, respectively, prevents rotation of the valve stem out of the bypass alignment position.
The applicants admitted prior art in Fig. 1 and paragraph 3 discloses a coker switch valve V1 and an operating system comprising an actuator A1 for selectively rotating a valve stem of the valve V1 between alignment positions of the valve V1 for a first coke drum A, a second coke drum B, and a bypass BP.  With regard to claim 1, the admitted prior art lacks a stem adaptor, a shear pin linkage, a locking plate, and an indicator.  With regard to claim 9, the admitted prior art lacks a stem adaptor, a shear pin linkage, a locking plate, a mounting flange spool, first and second lobes on the locking plate, and a plurality of locking pins.
Malinksi et al. (US 4,616,528) teaches in Figs. 1-9 an actuator for a rotary valve comprising: an actuator (comprising shafts and gears 14, 18, 20, 22, 26, 38) releasably engaging a stem adaptor 46 for rotation about an axis of the valve stem (that may be 
Kisiel (US 4,497,344) teaches in Figs. 1-3 a shear pin linkage comprising shear pins 58, 60 between a stem adaptor 40 and a locking plate 52, wherein the shear pins 58, 60 transmit rotation from the stem adaptor to the locking plate and shear off in the event of excessive rotational torque (col. 2, lines 53-64).
Woronowicz (US 4,085,770) teaches in Figs. 1-17 an indicator comprising a coaxial rod 56c attached to the valve stem 20 at a first end and attached to a transverse pointer 56b at an opposite end of the rod 56c, wherein the rod 56c and the pointer 56b are rotated by the valve stem 20 independently of the actuator 58, 57 (in the same manner as the applicant’s device because the rod 56c is directly connected to the stem 20, so if the linkage between the actuator and stem 20 fails, such as key 53, the rod 56c and pointer 56b would still indicate the position of the valve).  Woronowicz lacks the rod 56c extending through the actuator.
Owen et al. (US 5,329,959) teaches in Figs. 1-9 an operating system for a valve comprising: a mounting flange spool 20 having a lower flange 21 fixedly attached to a bonnet of the valve (comprising mounting plate 60, or via mounting plate 60) and an upper flange 22, diametrically opposing first and second lobes 76 formed on the locking bar 70 and extending outwardly into an annular track adjacent the upper flange 22 as a path of rotation for the lobes 76 about the axis of the valve stem (comprising the valve 
Conclusion
This application is in condition for allowance except for the following formal matters: the drawing objections and claim objections discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753